Citation Nr: 0729110	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-10 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for renal 
tuberculosis. 


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel







INTRODUCTION

The veteran had active service from October 1967 to August 
1969. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that rating decision the RO denied entitlement 
to a compensable disability rating for renal tuberculosis. 


FINDING OF FACT

The veteran's renal tuberculosis is inactive and 
asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for renal 
tuberculosis have not been met. 38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.88(b), 4.89, 4.115(a), 
4.115(b), Diagnostic Code 7505 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, the veteran's February 2004 RO hearing 
testimony, May 2003 and March 2004 VA compensation and 
pension examination reports, and private medical records. 
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

Diagnostic Code 7505 provides that tuberculosis of the kidney 
will be rated in accordance with §§ 4.88(b) or 4.89, 
whichever is appropriate.

38 C.F.R. § 4.89 applies to ratings for inactive nonpulmonary 
tuberculosis in effect on August 19, 1968. These graduated 
rating provisions are not applicable to the veteran's claim 
because service connection was not in effect for the 
veteran's renal tuberculosis until August 30, 1969.

38 C.F.R. § 4.88(b) provides that miliary tuberculosis is 
rated under Diagnostic Code 6311. As an active disease, it is 
rated as 100 percent disabling. Where it is inactive, it is 
rated under 38 C.F.R. § 4.88(c). For one year after the date 
of inactivity, following active tuberculosis, a 100 percent 
evaluation will be assigned. Thereafter, the residuals would 
be rated under the specific body system or symptoms affected. 
Consequently, the veteran's inactive tuberculosis of the 
right kidney will be evaluated under the specific body system 
or systems affected.

The veteran primarily reports symptoms consistent with 
urinary frequency. A 40 percent evaluation is assigned where 
daytime voiding interval is less than one hour, or; awakening 
to void five or more times per night. A 20 percent evaluation 
is assigned where daytime voiding interval is between one and 
two hours, or; awakening to void three to four times per 
night. A 10 percent evaluation is assigned where daytime 
voiding interval is between two and three hours, or; 
awakening to void two times per night. 

A VA genitourinary examination was provided to the veteran in 
May 2003. The veteran reported a ten year history of 
intermittent night sweats. He reported no other 
symptomatology, to include urinary symptoms. He reported no 
recent treatment. On examination, the veteran's kidneys 
showed no evidence of enlargement or costovertebral angle 
tenderness. Diagnostic studies, including a complete blood 
count, urinalysis, and chest x-ray were normal. Intravenous 
pyelogram revealed a large calcified mass in the right kidney 
consistent with inactive tuberculosis. The examiner diagnosed 
inactive tuberculosis. 

In March 2004 the veteran underwent a VA genitourinary 
examination. He reported recent onset urinary symptoms, to 
include periodic urinary frequency up to eight times per day 
and nocturia twice during the night, as well as night sweats. 
He reported a normal urinary stream and denied burning and 
pain. He denied urinary hesitancy, incontinence, and dysuria. 
In addition, the veteran reported a twelve month history of 
erectile dysfunction with periodic erection and ejaculation. 
Intravenous pyelogram and renal ultrasound tests revealed a 
large calcified mass in the right kidney with normal kidney 
function. Diagnostic tests were all normal. A pelvic scan 
revealed benign prostatic hypertrophy. The examiner diagnosed 
tuberculosis of the right kidney with residual calcified mass 
and normal kidney function. The examiner also diagnosed 
partial erectile dysfunction unrelated to the veteran's renal 
tuberculosis. 

Residuals of the veteran's renal tuberculosis do not meet the 
criteria for a compensable disability rating pursuant to 
Diagnostic Code 7505. The veteran underwent VA examinations 
in May 2003 and March 2004 which both reflect diagnoses of 
inactive tuberculosis.  There is no evidence that the 
veteran's tuberculosis has been active during the relevant 
appeal period. With regard to a compensable disability rating 
under the specific body system affected, the veteran does not 
meet the criteria for a compensable disability rating for 
urinary frequency. The veteran reports urinary frequency 
eight times per day and twice per night. However, after 
examination and review of the claim folder, the VA examiner 
concluded the veteran's tuberculosis is stable with normal 
renal function. The examiner did not diagnose urinary 
frequency as a residual manifestation of the veteran's renal 
tuberculosis. Similarly, although a diagnosis of benign 
prostatic hypertrophy was reached, the examiner did not 
relate this condition to the veteran's renal tuberculosis. 
Further, the examiner concluded the veteran's partial 
erectile dysfunction is not related to his renal 
tuberculosis. 

The Board has considered other potentially applicable codes, 
to include evaluations based upon voiding dysfunction, 
obstructed voiding, and urinary tract infections. The lay and 
medical evidence clearly indicates no history of urinary 
incontinence, much less such incontinence as to require the 
use of absorbent materials. He has denied obstruction of 
urinary flow, and there is no history of catheterization 
during the appeal period. Further, there is no evidence of 
treatment for urinary tract infections. As such, increased 
compensation based upon these potentially applicable 
diagnostic codes is not warranted.

The Board concludes, therefore, that the criteria for a 
compensable disability rating for service-connected renal 
tuberculosis are not met. The veteran demonstrates a 
calcified mass in the right kidney consistent with inactive 
tuberculosis. However, diagnostic tests reveal normal renal 
function. The evidence of record indicates the veteran's 
renal tuberculosis is currently asymptomatic. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001). 

There is no objective evidence of any symptoms of the 
veteran's service-connected renal tuberculosis that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased disability rating in 
correspondence dated March 2003 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  Notice was provided prior to the initial rating 
decision in June 2003 and readjudication of the claim in 
February 2005.  Because an increased rating has been denied, 
any question as to the appropriate effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, private treatment records, and 
provided the veteran VA medical examinations in May 2003 and 
March 2004. 

The veteran requested a hearing before the Board in April 
2005. The May 2007 notification letter informing the veteran 
of the date, time, and location of the video conference 
hearing was returned to the Board via U. S. mail. The veteran 
failed to report to his June 2007 personal hearing before the 
Board. Of record is a June 2007 correspondence from the 
veteran's representative indicating the veteran cannot be 
located and requesting that the Board delay rescheduling the 
veteran's video conference hearing until such time as the 
veteran is located. 

The Board notes, that while VA does have a duty to assist the 
veteran in the development of his claims, that duty is not 
limitless. In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts and 
if he does not, the VA does not have "to turn heaven and 
earth to find him." Hyson v. Brown, 5 Vet. App. 262, 265 
(1993). If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see 
also Olson v. Principi, 3 Vet. App. 480 (1992). It is the 
conclusion of the Board that the veteran has not fulfilled 
his duty to cooperate in this matter. Under the circumstances 
of this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). At such 
time as the veteran reappears, he may submit a claim for 
increased benefits.  

The veteran has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating this claim. 


ORDER

Entitlement to a compensable disability rating for renal 
tuberculosis is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


